Citation Nr: 0911083	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  08-39 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to 
February 1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied entitlement to an 
increased, compensable, rating for bilateral hearing loss.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has Level II hearing in his right ear and Level 
II hearing in his left ear. 


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Tables VI, VIA and VII, Diagnostic 
Code 6100; § 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in February 2008, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for an increased 
rating for bilateral hearing loss.  The letter also satisfied 
the second and third elements of the duty to notify by 
informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of Dingess notice, including the 
disability-rating and effective-date elements of the claims, 
by the February 2008 letter.  

At a minimum, adequate VCAA notice in increased rating cases 
requires: (1) that VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008).  

The Veteran was provided notice that complies with Vazquez-
Flores in June 2008.  This notice was provided after the 
initial decision on the claim.  Cf. Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004) (holding that 
the VCAA requires notice be provided prior to initial 
adjudication of the claim).  The timing deficiency with the 
June 2008 notice was cured by readjudication of the claim in 
a statement of the case issued in November 2008.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA examination in February 
2008 for his bilateral hearing loss.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2008).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

During a VA audiology examination in September 2004, the 
Veteran reported a history of hearing loss and poor 
discrimination problems.  

The pure tone thresholds were as follows:
		



HERTZ



1000
2000
3000
4000
Average
RIGHT
20
50
70
75
54
LEFT
10
50
70
85
54

Speech audiometry revealed word recognition scores of 84 
percent in the right ear and 84 percent in the left ear.  The 
diagnosis was a severe high frequency sensorineural hearing 
loss at 3000 hertz with good word recognition in both ears.    

No otologic condition was noted that would require medical 
follow-up or would result in improved auditory thresholds.  

On February 14, 2008, the Veteran received a private 
audiology assessment.  The Veteran has produced a report from 
that assessment which includes un-interpreted raw data and 
speech discrimination audiometry that does not specify the 
standards utilized for the evaluation.

The pure tone thresholds on air conduction testing were 
approximately as follows with bone conduction results in 
parentheses:
		



HERTZ



1000
2000
3000
4000
Average
RIGHT
30 (25)
60 (60)
75 (not 
reported
)
80 (70)
61 (52)
LEFT
25 (25)
60 (60)
75 (not 
reported
)
80 (70)
60 (52)

Speech audiometry revealed word recognition scores of 80 
percent at 70 decibels of hearing loss in the right ear; and 
80 percent in the left ear at 60 decibels of hearing loss.  

During a VA audiology examination on February 27, 2008, the 
Veteran reported bilateral hearing loss since the 1950s.  
	
The pure tone thresholds were as follows (the examiner relied 
on air conduction results):
		



HERTZ



1000
2000
3000
4000
Average
RIGHT
20
55
70
70
54
LEFT
15
50
70
85
55

Speech audiometry revealed word recognition scores of 88 
percent in the right ear and 84 percent in the left ear.  The 
diagnosis was normal hearing through 1000 hertz with a mild 
to severe sensorineural hearing loss thereafter in the right 
ear and normal hearing through 1500 hertz with moderate to 
severe sensorineural hearing loss thereafter in the left ear.  

No otologic condition such as tinnitus, otalgia, otorrhea, or 
vertigo was noted that would require medical follow-up or 
would result in improved auditory thresholds.  The examiner 
noted that the Veteran's hearing thresholds were consistent 
with his September 2004 VA audiological examination.  

Analysis

The results of the February 2008 VA examination translate to 
Level II hearing impairment in each ear under Table VI.  
Level II hearing impairment in one ear and Level II hearing 
impairment in the other ear warrants a 0 percent rating under 
the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2008).  Accordingly, an increased rating is not 
warranted on the basis of this examination.  

These findings are consistent with those on the September 
2004 VA examination, when the Veteran had Level II hearing in 
each ear.

The Veteran has not met the criteria for an exceptional 
pattern of hearing loss on any audiology examination.  38 
C.F.R. § 4.86.  

If air conduction results on the private audiology assessment 
and the speech recognition scores were relied upon, the 
Veteran arguably had Level IV hearing loss in each ear.  Such 
hearing loss would warrant a 10 percent rating.  However, the 
report contains only the raw data and does not indicate 
whether the bone conduction or air conduction results were 
viewed as most reliable.  Bone conduction testing was not 
conducted at all necessary frequencies, and there is no 
indication that the Maryland CNC standards were utilized in 
the speech discrimination evaluation.  This assessment, 
therefore, does not meet the VA audiological examination 
standards set by 38 C.F.R. § 4.85.  

Also significant, is the fact that the results reported on 
the private examination are very different from those on VA 
testing conducted both before and shortly after the private 
assessment.  Not only did the private examination yield 
reports of greater air conduction, but it also reported a 
wider difference between bone and air conduction tests.  
Given these inconsistencies, the private examination is less 
reliable than the results of the VA examinations. 

Therefore, the February 2008 VA examination is the most 
recent probative evidence.  There is no evidence that the 
hearing loss disability has met or approximated the criteria 
for an increased rating at any time during the appeal period.  
38 C.F.R. § 4.7, 4.21.  Since the most probative evidence is 
against a compensable rating, the weight of evidence is 
against the claim, and an increased schedular rating is 
denied.

While the Veteran has reported increasing difficulties 
hearing and understanding conversation and hearing the phone, 
speech audiometry and speech recognition thresholds have 
remained virtually unchanged.  The objective testing is more 
probative than subjective complaints reported in the context 
of the claim for compensation.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2008).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The Veteran's hearing loss is manifested by loss of hearing 
acuity and complaints of difficulty hearing conversations in 
person and on the phone.  These manifestations are 
contemplated in the rating criteria that contemplate loss of 
hearing acuity and word recognition.  The rating criteria are 
therefore adequate to evaluate the Veteran's disabilities.  
Referral for consideration of extraschedular rating is, 
therefore, not warranted.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


